DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1- rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention for the following reasons:
Claim 1, line 8, “the local height” lacks antecedent basis;
Claim 1, line 19, “the concave side” lacks antecedent basis;
Claim 2, line 2, it is not clear whether “comprise two bending plates” refers back, at least in part, to the “elastically bendable plate” recited in claim 1 or to some other plates;
Claim 3, line 2, “the bending plate” lacks antecedent basis;
Claim 3, lines 2-3, “both bending plates” lacks antecedent basis;
Claim 3, line 4, it is not clear to which of the adjustment devices, “adjustment device” refers; 
Claim 3, line 5, “bending plate” lacks antecedent basis; 
Claim 3, line 6, “both bending plates” lacks antecedent basis; 
Claim 5, line 4, it is not clear whether “bending elements” refer back to the “elastically bendable plates” of claim 1 or to some other elements;
Claim 6, line 2, it is not clear whether the “elastically bendable beam” is the same as or a different element from the “elastically bendable plate” of claim 1;
Claim 9, line 2, “support plate” is confusing and should likely be  --bending plate--  ;
Claim 12, line 3, “bending plate” lacks antecedent basis; 
Claim 12, line 3, “both bending plates” lacks antecedent basis; 
Claim 12, line 4, “the extent” lacks antecedent basis;
Claim 12, lines 4-5, it is not clear whether “bending plate” refers back to the elastically bendable plate or to some other plate;
Claim 20, line 3, it is not clear whether “monitoring devices” are the same as those recited in claim 1 or some new monitoring devices;
Claim 20, line 5, it is not clear whether “a programmable control unit” is the same as that previously recited or some new monitoring devices;
Claim 20, line 12, “the adjustment means” lacks antecedent basis;
Claim 32, line 9, “the local height” lacks antecedent basis; 
Claim 32, line 18, “for instance 10 seconds” introduces ambiguity and indefiniteness into the claim;
Claim 32, line 22, “adjustment means” lacks antecedent basis; and
Claims 4, 6-8, 10-11, 13-16, and 18-19 are indefinite as depending from an indefinite claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-5, 12-13, 14-15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Louks (US 2019/0183255) in view of Voorwinde (WO 2006/098616).
Louks discloses a support device for supporting a person in which the support device includes a main support surface and an auxiliary device including a group of support elements comprising adjustment devices and sub-support surfaces that adjust a local height of the main support surface, but lacks support elements each comprising an elastically bendable plate that is connected to the adjustment device so as to be influenced thereby in its extent of bending. 
On the other hand, Voorwinde shows and discloses with reference to Figure 6 a similar support element, which further includes elastically bendable plates 11a and 11b connected to adjustment device 15 via sub supports at 14a, 14b for adjusting a height of a support surface of element to be disposed above 11a.  
It would have been obvious to include the elastically bendable plates 11a and 11b in the support device of Louks between the sub-supports and the main support surface because doing so would provide a larger area of engagement with an underside of the main support surface and greater strength and resilience against the force of the actuators of the adjustment devices to avoid damage to the underside of the main support surface.  

A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 
1. (Currently Amended) A support device having a main support surface (28, 20, and 18 shown in Figures 2-4 of Louks) for the body of a person, comprising an auxiliary device (comprising actuators 26, 38, 40, and 42, shown in Figures 2-6 of Louks) for influencing the shape of the main support surface (as shown in Figures 4 and 6 of Louks), wherein the auxiliary device comprises: 
- a group of support elements for supporting the main support surface, which group is positioned on the side of the main support surface that faces away from the body-supporting side (group of elements is the group of actuators 26, 38, 40, and 42 shown in Figures 2-6 of Louks), 
- wherein the support elements each comprise a sub-support surface (30 in Figure 2 and analogous structure in Figures 3-6 of Louks), 
- an adjustment device for each sub-support surface for influencing the height of each sub- support surface relative to a reference plane and consequently the local height of the main support surface (a respective adjustment device is a respective actuator 26, 38, 40, 42 shown individually in the sectional views of Figures 2-6 of Louks), 
the support device comprising: 
- a monitoring device for each sub-support surface for monitoring the height of the respective sub-support surface and/or the force exerted on the respective sub-support surface by the person (as described in paragraphs 0040 and 0045 of Louks), and 
- a programmable control unit for controlling the adjustment devices in response to data received from the monitoring devices (paragraphs 0016, 0017, 0028, 0042, 0045, 0050, 0054 of Louks), 
- wherein the support elements each comprise an elastically bendable plate that is connected to the adjustment device so as to be influenced thereby in its extent of bending (elastically bendable plates 11a and 11b shown in Figure 6 of Voorwinde, connected to the adjustment device actuators 26, 38, 40, 42 of Louks via sub support surfaces 30 of Louks so as to be influenced by the actuators, in accordance with the statement of obviousness above), 
- wherein the bending plate is connected to the sub-support surface in order to influence its height depending on the extent of bending imposed by the adjustment device (as can be appreciated by the combination), wherein the adjustment devices each comprise an electromotor that is situated on the concave side of the bending plate (analogous to the arrangement of actuator 15 on the concave side of the bending plates in Figure 6 of Voorwinde, where the actuators 26, 38, 40, 42 of Louks comprise electromotors in the form of a solenoid or any of a long list of actuator types disclosed in paragraph 0040 of Louks).

2. (Currently Amended) The support device according to claim 1, 
- wherein the support elements each comprise two bending plates situated one above the other, which face each other with their concave sides, wherein the electromotor is situated between both bending plates (as shown in Figure 6 of Voorwinde and applied to the support elements of Louks).

4. (Currently Amended) The support device according to claim 3, 
- wherein the drive member is a shaft that is linearly displaced by the electromotor (at least in the version of a solenoid disclosed in paragraph 0040, solenoids have shafts linearly displaced by electromotors).

5. (Currently Amended) The support device according to claim 1, comprising 
- a frame (paragraphs 0012 and 0030 of Louks) and 
- bending elements that are elastically bendable in the vertical plane and by means of which the respective support elements are attached to the frame (attached to the frame at least by gravity, as is also disclosed by Voorwinde, page 3, lines 9-10), 
- wherein the monitoring means comprise sensors for monitoring the bend of the bending elements and/or the force the user exerts on the bending elements (as described in paragraphs 0040 and 0045 of Louks), 
- wherein the sensors are connected to the control unit for giving it signals that are indicative of the bend of the bending elements and/or the force the user exerts on the bending elements (paragraphs 0016, 0017, 0028, 0042, 0045, 0050, 0054 of Louks), 
- wherein the control unit is configured for on the basis of the signals received from the sensors calculating the force exerted on the bending elements and associated vertical position of the support element (paragraphs 0016, 0017, 0028, 0040, 0042, 0045, 0050, 0054 of Louks).

12. (Currently Amended) The support device according to claim 1, 
- wherein the bending plate is or both bending plates are positioned such that the horizontal distance between both ends of each bending plate is changed upon changing the extent of bending of bending plate in question (bending plates 11a and 11b, as shown in Figure 6 of Voorwinde and applied in the combination with Louks).

13. (Currently Amended) The support device according to any one of the claims 5, provided with a stop for limiting the vertical downward travel of the bending element (where the stop is provided on the actuator shaft and comprises a head portion of the sub-surface and the outer sleeve of the telescoping portion of the actuators 38 and 42, as shown in Figures 4 and 6 of Louks, which structurally act to stop the downward travel of the bending elements 11a of Voorwinde, as applied in the combination with Louks).

14. (Currently Amended) The support device according to claim 1, 
- wherein the sub-support surface of each support element is flat (as shown by the flat upper surface of the sub support surface 30 in Figure 2 of Louks).

15. (Currently Amended) The support device according to claim 14, 
- wherein the flat sub-support surface is integrally formed with the respective bending plate (where the phrase “integrally formed” is directed to another category of invention, other than that of the product under examination in the present application, and is given weight only to the extent that it materially affects the product—and where the phrase “integrally formed” signifies that the elements that are integrally formed function together as a whole, which is the case with the sub-support surface 30 of Louks and the bending plate 11a of Voorwinde when they are combined).

17. (Canceled)

19. (Currently Amended) The support Support device according to claim 1, wherein of the bending plate which is connected to the sub-support surface and carried thereby, the concave side is the bottom side (bending plate 11a, shown in Figure 6 of Voorwinde and to which sub-support 30 of Louks is attached in the combination, is concave on its bottom side).

Claim(s) 6 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Louks and Voorwinde as applied to claims 1 and 5 above, and further in view of Najor (US 6392550).
Louks discloses in paragraph 0040, sensors for sensing position and/or pressure on the support surface, but lacks specifically stating that the sensors can be strain gauge sensors.
On the other hand, Najor has a similar support device and discloses in column 2, lines 54-57 that the sensors may include strain gauge sensors.  
It would have been obvious to provide the sensors of Louks as strain gauge sensors because doing so would have the advantages particular to strain gauge sensors, including their known usefulness in measuring pressure.  

A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 
  
6. (Currently Amended) The support device according to claim 5, 
- wherein the bending elements each comprise an elastically bendable beam (where one instance 11b of the elastically bendable plates provides elastically bendable beams 11b shown in Figure 6 of Voorwinde, connected to the adjustment device actuators 26, 38, 40, 42 of Louks so as to be influenced by the actuators, in accordance with the statement of obviousness above), and 
- wherein the sensors each comprise a resistance strain gauge disposed on the beam (in accordance with the statement of obviousness, above).

8. (Currently Amended) The support device according to claim 6, 
- wherein the support elements are provided with a bending plate on one side of the electromotor only (it would have been obvious to apply the upper instance 11a of the bending plates as the bending plate, as shown in Figure 6 of Voorwinde in the combination with Louks because Louks shows the actuator moving the support surface upward in Figures 4 and 6), and 
- wherein the electromotor is attached to the beam (as taught by actuator 15 attached to the beam 11b via element 14b in Figure 6 of Voorwinde, applied in the combination with Louks).

9. (Currently Amended) The support device according to claim 6, 
- wherein the support plate is attached to the beam (as best understood in light of the indefiniteness, element 11a may be considered to be the support plate or elastically bendable plate, and element 11b may be considered to be the elastically bendable beam, which are attached to each other).

10. (Currently Amended) The support device according to claim 9, 
- wherein the location of attachment is in the center of the respective bending plate (as shown by the attachment at 14a to the center of the bending plate 11a).

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Louks and Voorwinde as applied to claims 1 and 5 above, and further in view of Krenik (US 2021/0307534).
Louks discloses actuators comprising electromotors, but lacks specifically stating that the motors are stepper motors.
On the other hand, Krenik shows a similar support device with actuators comprising electromotors, and specifically states in paragraph 0065 that the electromotors can be stepper motors. 
It would have been obvious to provide the actuators with stepper motors because doing so would provide the benefit of accurate adjustability, as is well-known for stepper motors.  

A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met.  

18. (Currently Amended) he support device according to claim 1, 
- wherein the electromotor is a stepper motor (in accordance with the statement of obviousness above).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Louks and Voorwinde as applied to claims 1 and 5 above, and further in view of Obadia (FR 3013328).
Louks discloses sending feedback from sensors to the controller, which is configured to use the feedback to adjust the support elements, but Louks lacks specifically disclosing calculation of a mean force and then using the feedback from the sensors to change the height and/or the force in the support elements to be closer to the average.  
On the other hand, Obadia discloses in the abstract creating a pressure map and using feedback to the controller to minimize pressure irregularities, which is considered an equivalent to the method of finding the average force and changing heights of the support elements to reduce the differences in the forces relative to the average force.  
It would have been obvious to determine the average force and adjust heights of the support elements to reduce the differences in the forces relative to the average force, as taught by Obadia, on the support device of Louks because doing so would provide an efficient way to avoid pressure/force concentrations on a person supported by the support device.

A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 

20. (Currently Amended) Support device according to claim 1, comprising: 
- monitoring devices for monitoring a parameter that is indicative of the force exerted on each sub-support surface by the person (as described in paragraphs 0040 and 0045 of Louks), and 
- a programmable control unit that is connected to the monitoring devices for receiving the data regarding the parameter (paragraphs 0016, 0017, 0028, 0042, 0045, 0050, 0054 of Louks), 
- wherein the control unit is configured for: 
- on the basis of the data received from the monitoring devices calculating the individual force F1,F2,..,Fn exerted on each sub-support surface by the person,
- calculating the average "Fmean" of the calculated forces F1,F2,...Fn,
- comparing the calculated forces F1,F2,...Fn to the calculated Fmean, and 
- on the basis of the outcome of said comparison, controlling the adjustment means to change the height of the respective sub-support surface in order to, in case of a difference between the calculated individual force on a sub-support surface and the calculated Fmean, reduce that difference (in accordance with the statement of obviousness, above).

Claim(s) 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Louks (US 2019/0183255) in view of Obadia (FR 3013328).
Louks discloses sending feedback from sensors to the controller, which is configured to use the feedback to adjust the support elements, but Louks lacks specifically disclosing calculation of a mean force and then using the feedback from the sensors to change the height and/or the force in the support elements to be closer to the average.  
On the other hand, Obadia discloses in the abstract creating a pressure map and using feedback to the controller to minimize pressure irregularities, which is considered an equivalent to the method of finding the average force and changing heights of the support elements to reduce the differences in the forces relative to the average force.  
It would have been obvious to determine the average force and adjust heights of the support elements to reduce the differences in the forces relative to the average force, as taught by Obadia, on the support device of Louks because doing so would provide an efficient way to avoid pressure/force concentrations on a person supported by the support device.

A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 

32. (Currently Amended) A method Method for influencing the shape of a main support surface (28, 20, and 18 shown in Figures 2-4 of Louks) of a support device for a person, using an auxiliary device (comprising actuators 26, 38, 40, and 42, shown in Figures 2-6 of Louks) for influencing the shape of the main support surface (as shown in Figures 4 and 6 of Louks), which auxiliary device comprises: 
- a group of support elements for supporting the main support surface, which group is positioned on the side of the main support surface that faces away from the body-supporting side (group of elements is the group of actuators 26, 38, 40, and 42 shown in Figures 2-6 of Louks), 
- wherein the support elements each comprise a sub-support surface (30 in Figure 2 and analogous structure in Figures 3-6 of Louks), 
- wherein adjustment devices are present for each sub-support surface for influencing the height of each sub-support surface relative to a reference plane and consequently the local height of the main support surface (a respective adjustment device is a respective actuator 26, 38, 40, 42 shown individually in the sectional views of Figures 2-6 of Louks); which adjustment devices are operable by a programmable control unit (paragraphs 0016, 0017, 0028, 0042, 0045, 0050, 0054 of Louks), 
- wherein the shape of the main support surface is influenced by influencing the height of at least a number of the sub-support surfaces relative to a reference plane and consequently the local height of the main support surface (as illustrated in Figures 4 and 6 of Louks), 
- wherein the method comprises the following steps: 
a) allowing the control unit to operate the adjustment devices for bringing each sub-support surface in a predetermined position; 
b) allowing a person to take place on the main support surface; 
c) after a period of time, for instance 10 seconds, per sub-support surface calculating the (actual) forces F1,F2,...Fn the person exerts on each of the sub-support surfaces; 
d) calculating the average "Fmean" of the calculated forces F1,F2,...Fn, 
e) comparing the calculated forces F1,F2,...Fn to the calculated Fmean, and 
- on the basis of the outcome of said comparison, controlling the adjustment means to change the height of the respective sub-support surface in order to, in case of a difference between the calculated individual force on a sub-support surface and the calculated Fmean, reduce that difference (in accordance with the method taught by Obadia and applied in the combination with Louks).

Allowable Subject Matter
Claim 3, 7, 11, and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E ALLRED whose telephone number is (571)272-7833. The examiner can normally be reached Mon-Fri, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. ALLRED
Primary Examiner
Art Unit 3636



/DAVID E ALLRED/Primary Examiner, Art Unit 3636